





SEVERANCE AGREEMENT AND GENERAL RELEASE


BY AND BETWEEN


LIQUIDITY SERVICES, INC. AND


GARDNER DUDLEY


This Severance Agreement and General Release (the “Agreement”) dated as of
September 25, 2017 (the “Effective Date”), is entered into by and between
Liquidity Services, Inc., located at 1920 L Street, NW, 6th Floor, Washington,
DC 20036, and its affiliates and subsidiaries (collectively, the “Company”), and
Gardner Dudley (the “Executive”).
WHEREAS, the Executive served as the President, Capital Assets Group;
WHEREAS, the Company has determined that it is the best business interests of
the Company to place the Executive on leave as of the Effective Date and then
discontinue Executive’s employment effective as of October 2, 2017 (“Termination
Date”) in lieu of terminating the Executive as of the Effective Date; and


WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions governing the Executive’s separation from employment, as set
forth below:
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties agree as follows:
1.Termination of Employment.
(a)On condition that Executive has returned an executed unaltered copy of this
Agreement, Executive shall be permitted to take paid leave during the period
between the Effective Date and the Termination Date (the “Garden Leave Period”).
During the Garden Leave Period, Executive shall not be required to report to
work, will not have access to the Company’s workplace or its systems and will
not be permitted to take any official action in the name of or on behalf of the
Company or any of its affiliates. Executive may be called on to answer questions
relating to the transition of his duties or otherwise in accordance with
Paragraph 9. The Executive’s employment with the Company shall cease effective
as of the Termination Date. The Executive further agrees to execute and deliver
to the Company such documents concerning such separation from employment (and
any related service) as may be reasonably requested by the Company or its
Affiliates. For purposes of this Agreement, “Affiliate” means any entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company, including its current and former parents, subsidiaries and
affiliated entities, from time to time.
(b)Accrued Obligations. On the first payroll date following the Termination
Date, the Executive will receive payment for Three Hundred Twenty (320) hours of
unused paid time off (“PTO”) accrued through the Effective Date. Executive shall
not continue to accrue paid time off during the Garden Leave Period.
(c)Business Expenses. The Executive will be reimbursed for business expenses
reasonably incurred prior to the Effective Date in accordance with the Company’s
policies and procedures for reimbursement including with respect to reporting
and documentation of such expenses.
(d)Group Health Plan. The Executive’s health care coverage with the Company will
continue until October 31, 2017. Starting on November 1, 2017, the Executive
shall be eligible to continue participation in the Company group health plan
pursuant to the health care continuation coverage





--------------------------------------------------------------------------------





available under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA). The Company shall not pay, nor be obligated to pay, any of the COBRA
premiums with respect to Executive. The Executive shall be solely responsible
for electing such coverage by properly returning the COBRA election form that
Executive will receive.
2.Consideration. In exchange for the Executive’s execution of this Agreement,
which includes the waiver and release of claims set forth in Section 10 below,
the parties agree to the following:
(a)Severance Payments. The Company will pay to the Executive a cash lump sum of
Three Hundred Thirty-Six Thousand Four Hundred Nineteen Dollars ($336,419),
which represents one year of his annual base salary plus an average of the
incentive bonuses earned in the past two fiscal years, less applicable taxes and
withholdings (the “Severance Payment”) following the Termination Date, unless
the Executive revokes this Agreement as provided in Section 12 below.


(b) No Consideration Absent Execution of this Agreement. The Executive
understands and agrees that his entitlement to the payment specified in Section
2(a) is contingent on the execution of this Agreement and continued compliance
with the terms and conditions of this Agreement and any agreement containing
restrictive covenants to which the Executive is a party. The Executive
understands that if he does not sign the Agreement, the Company has no
obligation to provide the Executive with any of the consideration provided in
this Agreement.
(c)Withholding. Any payments provided to the Executive pursuant to this
Agreement shall be subject to withholding and reporting requirements under
applicable law.
(d)Compliance with Section 409A. To the extent (i) any payments or benefits to
which the Executive becomes entitled under this Agreement, or under any other
agreement or Company plan, in connection with the Executive’s termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(“Section 409A”) and (ii) the Executive is deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payments shall not be made or commence until the earliest of (A) the
expiration of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in Section 409A) from the
Company; or (B) the date of the Executive’s death following such separation from
service. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to the
Executive or the Executive’s beneficiary in one lump sum (without interest). Any
termination of the Executive’s employment is intended to constitute a
“separation from service” and will be determined consistent with the rules
relating to a “separation from service”. It is intended that payments hereunder
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision will be read in such a manner
so that payments hereunder are exempt from, or otherwise comply with, Section
409A. To the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which such expenses were incurred, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
3.Outstanding Equity Awards. The Company agrees that under the terms of the
Company’s 2006 Omnibus Long-Term Incentive Plan, as amended, the Executive has
the right to exercise the remaining unexercised and vested options (the “Vested
Options”) previously granted to him for twelve





--------------------------------------------------------------------------------





(12) months after the Termination Date, after which all such options shall be
cancelled and all such options shall terminate and no longer be exercisable.
The vesting of any options or restricted stock, the vesting of which is wholly
or partially tied to criteria other than the Executive’s continued employment
with the Company, shall cease as of the Termination Date and all unvested equity
grants shall terminate and no longer be exercisable as of the Termination Date.
The vesting of the Executive’s options and restricted stock awards shall
otherwise continue through the Termination Date.
4.No Amounts Owing. By signing below, Executive acknowledges and agrees that he
has received all wages, bonuses and any other compensation already due to him
from the Company, except any future payments as set forth in Section 2.
5.Non-Disclosure. Executive agrees that he has not disclosed and will keep the
provisions of this Agreement confidential; provided, however, the Executive may
disclose the contents of this Agreement to members of Executive’s immediate
family (including a significant other) and to Executive’s personal financial and
legal advisers and to enforce Executive’s rights hereunder, and except as may be
required by law and is necessary for legitimate enforcement or compliance
purposes, on the condition that he instructed such persons that the terms and
existence of this Agreement are confidential and must not be further disclosed.
6.Publicity; Non-disparagement.
(a)In the event that any person requests information regarding the Executive’s
employment with the Company and its Affiliates, the Company shall respond simply
by confirming Executive’s dates of employment, job titles and rates of pay.
(b)The Executive hereby agrees that he will not disparage or criticize the
Company, its Affiliates, officers, directors or employees, or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company, its Affiliates, officers, directors or
employees, except if testifying truthfully under oath pursuant to any lawful
court order or subpoena or otherwise responding to or providing disclosures
required by law. This includes any statement to or response to an inquiry by any
member of the press or media, whether written, verbal, electronic or otherwise.
7.Non-Competition, Non-Solicitation and Confidential Information.
(a)Non-Competition. Executive hereby covenant and agree that for 12 months
following the Termination Date (the “Non-Compete Period”) that Executive will
not directly or indirectly, without the prior written consent of the Company,
become interested or engaged, directly or indirectly, as a shareholder,
bondholder, creditor, officer, director, partner, agent, contractor with,
employer or representative of, or in any manner associated with, or give
financial technical or other assistance to, any person, firm, corporation or any
other entity in competition with the Company within (i) any geographic area in
which the Company conducts business during the Non-Compete Period or (ii) in the
business of operating e-commerce marketplace solutions to manage, value and sell
surplus assets, inventory and equipment for commercial and government clients,
provided however that this provision shall not preclude the employee from
holding passive minority stakes of less than 1% in public equities or debt.
(b)Non-Solicitation of Employees. For twelve (12) months following the
Termination Date, Executive shall not, directly or indirectly through another
person, firm, corporation, association, or entity (i) solicit any Company
employee, consultant, or contractor for employment or other work-related
engagement by me or by any other person, firm, corporation, association, or
entity; (ii) induce or attempt to induce any Company employee, consultant or
contractor to terminate his or her employment or other relationship with the
Company for any reason; (iii) interfere with the Company’s relationship with any
employee, consultant, or contractor; or (iv) solicit for employment or hire any
person who was employed by the Company at any time during the six (6) months
preceding the time of such proposed hiring.





--------------------------------------------------------------------------------





(c)Non-Solicitation of Clients. For twelve (12) months following the Termination
Date, Executive shall not, directly or indirectly through another person, firm,
corporation, association, or entity (i) solicit business from, (ii) attempt to
entice away from the Company, or (iii) interfere with the Company’s relationship
with any entity that is a client or customer of the Company at the time of such
solicitation, enticement, or interference or that was or was identified or
solicited as a client or customer of the Company during the time that Executive
performed services for the Company.
(d)Following as soon as possible after the Termination Date, or at any time as
the Company may request, the Executive will promptly deliver to the Company all
documents (whether prepared by the Company, an Affiliate, the Executive or a
third party) relating to the Company or any of its Affiliates or any of their
businesses or property which the Executive may possess or which is or was under
the Executive’s direction or control.
8.Return of Property. On or before the Termination Date, the Executive
represents that Executive has returned to the Company any and all Company
property in his possession or control, including but not limited to all keys,
corporate credit cards and other equipment provided by the Company for use
during employment, together with all materials, documents, files or papers,
notes or records, and any copies thereof, relating to the Company or any of the
Company’s customers.
9.Cooperation with Company. The Executive understands that the Company has
agreed to the terms of this Agreement (including the Severance Payment) in
exchange for, among other things, his agreement to cooperate with the Company on
all matters for which the Company may reasonably request assistance following
the Termination Date. In addition, the Executive agrees that he will, upon
reasonable request, assist and cooperate with the Company and its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by the Company and its Affiliates or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company and its
Affiliates including meeting with the Company and its Affiliates’ counsel, any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by the Executive, pertinent knowledge possessed by the
Executive, or any act or omission by the Executive. The Executive further agrees
to perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this paragraph.
10.General Release.
(a)The Executive expressly acknowledges that this Agreement is worded in an
understandable way.
(b)By executing this Agreement and accepting the consideration specified in
Section 2 hereof, the Executive agrees to release and forever discharge the
Company, its past and present shareholders, its past and present subsidiaries,
affiliates and related companies (including any predecessors), its successors
and assigns and all past and present directors, officers, employees, attorneys
and agents of these entities, personally, and as directors, officers, employees,
attorneys and agents and any person or entity acting for or on behalf of the
Company (hereinafter the “Company Releasees”) from liability for any and all
claims, damages, causes of action, both in law and in equity, which Executive or
his estate, agents, attorneys, heirs, executors, successors and assigns now has
or may have, whether known or unknown, suspected or unsuspected, and whether
asserted or not, against the Company Releasees, or any of them, arising out of
or related to Executive’s employment by the Company and Executive’s separation
from the Company (hereinafter “Claims”), including, but not limited to, (i) any
Claims under Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
§ 2000 et seq.) (“Title VII”), the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967, as amended (29 U.S.C. § 621 et seq.) (the “ADEA”),
the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) (the “ADA”), the Executive
Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001 et seq.),
the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Genetic Information
Nondiscrimination Act of 2008, the Family and Medical Leave Act of





--------------------------------------------------------------------------------





1993, the District of Columbia Human Rights Act (D.C. Code §§ 2-1401 to 2-1411
(2011)), the District of Columbia Family and Medical Leave Act (D.C. Code §§
32-501 to 32-517 (2011)), the District of Columbia Accrued Sick and Safe Leave
Act (D.C. Code §§ 32-131.01 to 32-131.16 (2011)), (ii) any Claims under any
other Federal, state or local law (statutory, regulatory or otherwise) that may
be legally waived and released; provided, however, that the Executive and his
estate, agents, attorneys, heirs, executors, successors and assigns do not
release any Claims arising from or relating to (A) the terms of this Agreement
or any obligations preserved by this Agreement, (B) continued insurance,
indemnification and advances by the Company for actions taken while serving as
an officer thereof (including coverage by any D&O or similar insurance policy
generally applicable to current officers of the Company, and that certain
Indemnification Agreement dated January 23, 2006) until the expiration of the
applicable statute of limitations period; (C) the Executive’s rights to COBRA
coverage, (D) the Executive’s accrued and unpaid wages as of the Termination
Date or rights to vested benefits under Company benefit plans, or (E) any legal
claims which the Executive may not waive or release by law.
(c)The Executive understands that the Company is agreeing to pay the
consideration described in Section 2 of this Agreement in part because of, and
in exchange for, this specific release of Claims (including Claims of
discrimination under Title VII, the ADEA, the ADA and other applicable laws) and
that a portion of these payments is in addition to any other payments or things
of value to which the Executive may already be entitled, has received, or is
receiving from the Company.
(d)The Executive understands that excluded from this Agreement and Release are
any claims that cannot be waived by law, including but not limited to the right
to file a charge with or participate in an investigation conducted by the EEOC
or state agency, but that he is waiving his right to any monetary recovery
should the EEOC or any other agency pursue any claims on his behalf.
11.Voluntary Signature and Advice of Counsel; Review Period. Without detracting
in any respect from any other provision of this Agreement:
(a)The Executive, in consideration of the payment provided to him in Section
2(a), agrees and acknowledges that this Agreement constitutes a knowing and
voluntary waiver of all rights or claims he has or may have against the Company
Releasees as set forth herein, including, but not limited to, all rights or
claims arising under ADEA, including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA; and he has no physical or mental impairment of any kind that has
interfered with his ability to read and understand the meaning of this Agreement
or its terms, and that he is not acting under the influence of any medication or
mind-altering chemical of any type in entering into this Agreement.
(b)The Executive understands that, by entering into this Agreement, he does not
waive rights or claims that may arise after the date of his execution of this
Agreement, including without limitation any rights or claims that he may have to
secure enforcement of the terms and conditions of this Agreement.
(c)The Executive agrees and acknowledges that the consideration provided to him
under Section 2 of this Agreement is in addition to anything of value to which
he is already entitled.
(d)The Company hereby advises the Executive to consult with an attorney prior to
executing this Agreement.
(e)The Executive acknowledges that he was informed that he has at least
twenty-one (21) days in which to review and consider this Agreement and to
consult with an attorney regarding the terms and effect of this Agreement.
(f)Nothing in this Agreement shall prevent the Executive (or his attorneys) from
(a) commencing an action or proceeding to enforce this Agreement or (b)
exercising his right under the Older Workers Benefit Protection Act of 1990 to
challenge the validity of his waiver of ADEA claims set forth in Section 10.
12.Revocation Period. The Executive is advised that he may revoke this Agreement
within seven (7) calendar days after the date he signs this Agreement (the
“Revocation Period”). The Executive





--------------------------------------------------------------------------------





agrees that if he wants to revoke this Agreement, he must notify the Company in
writing as set forth in Section 13, and following revocation this Agreement
shall be deemed void ab initio.
13.Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by registered
mail, postage prepaid or by overnight courier. Any such notice shall be deemed
given when so delivered personally, or, if mailed, five (5) days after the date
of deposit in the United States mail, or, if delivered by overnight courier, the
day after such sending, as follows:
If to the Company, to:


Liquidity Services, Inc.
1920 L Street, NW 6th Floor
Washington, DC 20036
Attention: Mark Shaffer


If to the Executive, to:


Gardner Dudley
At the most recent address on file with the Company




Any party may, by notice given in accordance with this Section 13 to the other
party, designate another address or person for receipt of notices hereunder.
14.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, estate, trustees, administrators, successors, heirs, distributees,
devisees and legatees. This Agreement is personal to the Executive and neither
this Agreement nor any rights hereunder may be assigned by the Executive.
15.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions of
this Agreement at the same or any prior or subsequent time.
16.Counterparts. This Agreement may be executed in several counterparts
(including via facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument. Signature
copies delivered by facsimilie or “PDF” shall also be sufficient.
17.Severability. The Company and the Executive agree that the agreements and
provisions contained in this Agreement are severable and divisible, that each
such agreement and provision does not depend upon any other provision or
agreement for its enforceability, and that each such agreement and provision set
forth herein constitutes an enforceable obligation between the parties hereto.
Consequently, the parties hereto agree that neither the invalidity nor the
unenforceability of any provision of this Agreement shall affect the other
provisions, and this Agreement shall remain in full force and effect and be
construed in all respects as if such invalid or unenforceable provision were
omitted.
18.Headings. The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.
19.Governing Law/Venue. This Agreement shall be construed as a document under
seal, and shall be governed by the laws of the State of Maryland, without giving
effect to any principles of conflict of law or choice of law rules (whether of
State of Maryland or any other jurisdiction) that would result in the
application of the substantive or procedural laws or rules of any other
jurisdiction. Venue for all





--------------------------------------------------------------------------------





disputes arising under or related to this Agreement of Executive’s employment
with the Company will be the Montgomery County in the State of Maryland.
20.No Admission. The making of this Agreement is not intended, and shall not be
construed or deemed to be, an admission that the Company violated any Federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract, or committed any wrong whatsoever against you or anyone else, and
the Company expressly denies any such violation, breach or wrong.
21.Entire Agreement. Except for that certain Employee Agreement Regarding
Confidentiality, Intellectual Property, and Competitive Activities dated June
15, 2010, this is the entire agreement between Executive and the Company with
respect to the subject matter hereof and supersedes all prior agreements with
respect to the subject matter hereof, including any prior agreements with the
Company respecting the Executive’s employment by and between Liquidity Services,
Inc. and the Executive. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any party which are not expressly set forth in this Agreement. No reliance is
placed on any representation, opinion, advice or assertion of fact made by the
Company or its directors, officers and agents to the Executive, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability, either in tort or contract,
assessed in relation to any such representation, opinion, advice or assertion of
fact. All references to any law shall be deemed also to refer to any successor
provisions to such law.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
Termination Date.
LIQUIDITY SERVICES, INC.            EXECUTIVE


    
By:________________________            By:________________________
Mike Lutz                         Gardner Dudley
VP, Human Resources





